Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-4, 6, 9, 13 and 14 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/3/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1-4, 6, 9, 13 and 14 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Graney (US 20180265094 A1) in view of Takahiro et al. (Translation of JP 2018154141 A; hereinafter known as Takahiro), Seki (US 20190243368 A1), Renard et al. (US 20160098992 A1; hereinafter known as Renard).

Graney, Takahiro, and Seki were cited in a previous office action

Regarding Claim 1, Graney teaches A vehicle control system comprising: (para [0021] “As shown, the autonomous vehicle 10 generally includes a propulsion system 20, a transmission system 22, a steering system 24, a brake system 26, a sensor system 28, an actuator system 30, at least one data storage device 32, at least one controller 34, and a communication system 36. The propulsion system 20 may, in various embodiments, include an internal combustion engine, an electric machine such as a traction motor, and/or a fuel cell propulsion system. The transmission system 22 is configured to transmit power from the propulsion system 20 to the vehicle wheels 16 and 18 according to selectable speed ratios. According to various embodiments, the transmission system 22 may include a step-ratio automatic transmission, a continuously-variable transmission, or other appropriate transmission.”)
A processor that executes instructions to: (abstract “Systems and method are provided for implementing user preferences for vehicles. In one embodiment, a method for implementing user preferences for vehicles includes receiving preferences of a user with respect to vehicle settings pertaining to a plurality of vehicles; and implementing, via instructions provided by a processor, the user's preferences for the vehicle settings when a user is set to occupy a vehicle of the plurality of vehicles.”)
recognize a surrounding situation of a vehicle; (para [0024] “The sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment and/or the interior environment of the autonomous vehicle 10. The sensing devices 40a-40n might include, but are not limited to, radars, lidars, global positioning systems, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors. The actuator system 30 includes one or more actuator devices 42a-42n that control one or more vehicle features such as, but not limited to, the propulsion system 20, the transmission system 22, the steering system 24, and the brake system 26. In various embodiments, autonomous vehicle 10 may also include interior and/or exterior vehicle features not illustrated in FIG. 1, such as various doors, a trunk, and cabin features such as air, music, lighting, touch-screen display components (such as those used in connection with navigation systems), and the like.”)
perform driving control on at least one of steering and a speed of the vehicle based on a recognition result; (Fig 1. Para [0021-0027] where an autonomous vehicle is being disclosed in which the sensor system feeds into the controller which controls the driving of the vehicle autonomously)
reproduce the operation state of the predetermined device at a timing when the user gets into the vehicle when performing driving control for moving the vehicle from a location and picking up the user (first the user is identified at the time they enter the vehicle para [0064] “In certain embodiments, the identification of 604 is made when the user enters the vehicle. For example, in certain embodiments, the identification may be made by detecting a key fob, smart phone, or other electronic device (e.g., corresponding to user device 54 of FIG. 2) as the user is approaching the vehicle, or is the user is entering the vehicle, or just after the user has entered the vehicle, and so on.” Preferences are set based on the identification fig. 6 label 604 and 606, where the preferences can be settings from the previous vehicle use para [0048] “In certain embodiments, the fan preferences 512 may comprise one or more fan setting values for a fan of an air conditioning and/or heating system as desired by the user. For example, in certain embodiments, the fan preferences 512 may include a most recent fan setting for the user (e.g. the last time that the user was occupying a vehicle).” This occurs when the vehicle arrives after being dispatched to the users location para [0035] “In accordance with a typical use case workflow, a registered user of the remote transportation system 52 can create a ride request via the user device 54. The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time. The remote transportation system 52 receives the ride request, processes the request, and dispatches a selected one of the autonomous vehicles 10a-10n (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time.” where dispatching reads on moving from a location to pick up a user.)

Graney does not teach control an operation of a predetermined device for providing a comfortable environment of the vehicle and limit an operation state of the predetermined device at a timing when a user gets out of the vehicle; the driving controller performs driving control for moving the vehicle from a parking area and picking up the user, Graney also does not teach
wherein the predetermined device is an agent device with an artificial intelligence function, and if a voice conversation between the user and the agent device was terminated in the middle of the voice conversation at the timing when the user gets out of the vehicle, the processor generates a query, at the timing when the user gets into the vehicle, as to whether the voice conversation should be taken over to reproduce the operation state, and controls the operation state of the predetermined device based on a response to the query

However, Takahiro teaches control an operation of a predetermined device for providing a comfortable environment of the vehicle and limit an operation state of the predetermined device at a timing when a user gets out of the vehicle; (page 2 “An automatic parking assistance apparatus 100 according to the first embodiment shown in FIG. 1 is mounted on a vehicle (not shown) and controls automatic traveling of the host vehicle to execute automatic parking. When the automatic parking assistance device 100 detects the presence or absence of an occupant in the own vehicle by executing an automatic parking assistance process described later, and determines that no occupant is in the own vehicle, the automatic parking assistance device 100 (described later). The amount of power supplied to the air conditioner 310) and the display device (display device 311 described later) is set to zero.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graney to incorporate the teachings of Takahiro to limit the operation state of a device when the user gets out of the vehicle because it saves battery (Takahiro page 4, “In this case, since the amount of power supplied to the air conditioner 310 and the display device 311 during execution of automatic parking is zero, the amount of power supplied to the air conditioner 310 and display device 311 during execution of automatic parking is executed. Compared with a configuration in which the state before the start is continued, the power consumption of the battery 300 during execution of automatic parking assistance can be reduced.”)

Graney in view of Takahiro does not teach the driving controller performs driving control for moving the vehicle from a parking area and picking up the user and wherein the predetermined device is an agent device with an artificial intelligence function, and if a voice conversation between the user and the agent device was terminated in the middle of the voice conversation at the timing when the user gets out of the vehicle, the processor generates a query, at the timing when the user gets into the vehicle, as to whether the voice conversation should be taken over to reproduce the operation state, and controls the operation state of the predetermined device based on a response to the query

However, Seki teaches the driving controller performs driving control for moving the vehicle from a parking area and picking up the user (para [0006] “An aspect of the present invention provides a control device configured to cause a vehicle parked in a parking lot to move to a pick-up area in accordance with a call from a user who is a passenger of the vehicle.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graney in view of Takahiro to incorporate the teachings of Seki to dispatch the vehicle so it moves autonomously from the parking lot to pick up the user because it save the user time and increases convenience (Seki para [0006] “a predicted time calculator configured to calculate a predicted user arrival time on the basis of the user position, the predicted user arrival time being a time in which the user is predicted to arrive at the pick-up area; and a timing manager configured to manage a movement start timing at which the vehicle to be called starts moving to the pick-up area on the basis of the predicted user arrival time.”)

While Graney teaches if operational state of a predeterminded device was terminated in the middle of operation of the predetermined device at the timing when the user gets out of the vehicle,  the processor controls the operation state of the predetermined device  ()
Graney in view of Takahiro and Seki does not teach wherein the predetermined device is an agent device with an artificial intelligence function, and if a voice conversation between the user and the agent device was terminated in the middle of the voice conversation at the timing when the user gets out of the vehicle, the processor generates a query, at the timing when the user gets into the vehicle, as to whether the voice conversation should be taken over to reproduce the operation state, and controls the operation state of the predetermined device based on a response to the query (first the user is identified at the time they enter the vehicle para [0064] “In certain embodiments, the identification of 604 is made when the user enters the vehicle. For example, in certain embodiments, the identification may be made by detecting a key fob, smart phone, or other electronic device (e.g., corresponding to user device 54 of FIG. 2) as the user is approaching the vehicle, or is the user is entering the vehicle, or just after the user has entered the vehicle, and so on.” Preferences are set based on the identification fig. 6 label 604 and 606, where the preferences can be settings from the previous vehicle use para [0048] “In certain embodiments, the fan preferences 512 may comprise one or more fan setting values for a fan of an air conditioning and/or heating system as desired by the user. For example, in certain embodiments, the fan preferences 512 may include a most recent fan setting for the user (e.g. the last time that the user was occupying a vehicle).” This occurs when the vehicle arrives after being dispatched to the users location para [0035] “In accordance with a typical use case workflow, a registered user of the remote transportation system 52 can create a ride request via the user device 54. The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time. The remote transportation system 52 receives the ride request, processes the request, and dispatches a selected one of the autonomous vehicles 10a-10n (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time.” where dispatching reads on moving from a location to pick up a user.)
	
wherein the predetermined device is an agent device with an artificial intelligence function, and if a voice conversation between the user and the agent device was terminated in the middle of the voice conversation (Where the system is asking the user whether they would like to resume a voice conversation in a vehicle from a point at which it last terminated from. para [0102] “The federation engine 426 manages the user's devices to coordinate a user's transition from one client device 106 to another. For example, assume the user 112 via the user's tablet (i.e. a client device 106) has requested today's headlines and the system 100 begins reading the headlines to the user 112. Also assume that the user 112 then realizes he/she is going to be late for work and requests cessation of the reading of headlines. In one embodiment, the federation engine 426 manages the user's transition from the tablet to the user's automobile (i.e. another client device 106), so that the user 112, once in the car may request that the system 100 continue and the system 100 will continue reading the headlines from where it left off with the tablet…. In one embodiment, the system 100 may recognize that the user has a habit of reviewing headlines prior to work and continuing in the car on the way to work and may prompt the user on the tablet when it is time to leave for work (perhaps based on real-time traffic condition data) and ask whether the user would like to resume the headlines in the car.” The reading is a voice conversation performed by the system, para [0049] “For example, in one embodiment, the system 100 may begin reading a headline in English and the user may request French and the system will transition to a English to French TTS engine.” The system 100 is a AI voice assistant system as shown in figure 1 and para [0027] “In one embodiment, the voice and connection engine provides a voice assistant that uses context and artificial intelligence and provides natural dialog with a user 112 and can work around shortcomings in user requests (e.g. failure of voice recognition)”) Graney already teaches that the operation state of the predetermined device is from when a user leaves a vehicle as discussed two paragraphs above.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graney in view of Takahiro and Seki to incorporate the teachings of Renard to have the predetermined device be an agent device with artificial intelligence function and voice control because resuming operational state of an agent device with voice control increases convenience as the user can reduce wasted time by starting were they left off rather than starting over and repeating steps.

Regarding Claim 2, Graney in view of Takahiro, Seki, and Renard teach The vehicle control system according to claim 1. 
Graney further teaches wherein the processor further executes instructions to: acquire the recognition result indicating that the user gets into the vehicle, (para [0064] “the identification may be made by detecting a key fob, smart phone, or other electronic device (e.g., corresponding to user device 54 of FIG. 2) as the user is approaching the vehicle, or is the user is entering the vehicle, or just after the user has entered the vehicle, and so on. In certain other embodiments, the identification may be made as the user enters information while inside the vehicle, for example on a touch screen or other input device inside the vehicle.” hardware is being used to detect the user entering the vehicle, and the vehicle controller is used to acquire the detection to identify the user, Para [0027] “Although only one controller 34 is shown in FIG. 1, embodiments of the autonomous vehicle 10 may include any number of controllers 34 that communicate over any suitable communication medium or a combination of communication mediums and that cooperate to process the sensor signals, perform logic, calculations, methods, and/or algorithms, and generate control signals to automatically control features of the autonomous vehicle 10. In one embodiment, as discussed in detail below, controller 34 is configured for use in implementing user preferences for operating one or more systems (e.g. a climate control system and/or an entertainment system) of the vehicle 10. In one embodiment, controller 34 is configured to identify a user of the vehicle 10 along with user preferences for the particular user for use in a plurality of vehicles”) in response to acquiring the recognition result indicating that the user gets into the vehicle, the processor determines that the processor performs a process of moving the vehicle from a location and picking up the user and instructs the environment controller to reproduce the operation state of the  predetermined device at the timing when the user gets into the vehicle. (first the user is identified at the time they enter the vehicle para [0064] “In certain embodiments, the identification of 604 is made when the user enters the vehicle. For example, in certain embodiments, the identification may be made by detecting a key fob, smart phone, or other electronic device (e.g., corresponding to user device 54 of FIG. 2) as the user is approaching the vehicle, or is the user is entering the vehicle, or just after the user has entered the vehicle, and so on.” Preferences are set based on the identification fig. 6 label 604 and 606, where the preferences can be settings from the previous vehicle use para [0048] “In certain embodiments, the fan preferences 512 may comprise one or more fan setting values for a fan of an air conditioning and/or heating system as desired by the user. For example, in certain embodiments, the fan preferences 512 may include a most recent fan setting for the user (e.g. the last time that the user was occupying a vehicle).” This occurs when the vehicle arrives after being dispatched to the users location para [0035] “In accordance with a typical use case workflow, a registered user of the remote transportation system 52 can create a ride request via the user device 54. The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time. The remote transportation system 52 receives the ride request, processes the request, and dispatches a selected one of the autonomous vehicles 10a-10n (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time.” where dispatching reads on moving from a location to pick up a user)

Seki teaches the driving controller performs driving control for moving the vehicle from a parking area and picking up the user as discussed in claim 1 rejection.

Renard teaches the predetermined device being an agent device as discussed in the claim 1 rejection.

Regarding Claim 3, Graney in view of Takahiro, Seki, and Renard teach The vehicle control system according to claim 1. 
Graney further teaches wherein the processor reproduces the operation state of the  predetermined device used by the user while the user was in the vehicle. (para [0047] “the temperature preferences 511 may comprise one or more temperature values for an air conditioning and/or heating system as desired by the user. For example, in certain embodiments, the temperature preferences 511 may include a most recent temperature setting for the user (e.g. the last time that the user was occupying a vehicle).”)
Renard teaches the predetermined device being an agent device as discussed in the claim 1 rejection.

Regarding Claim 4, Graney in view of Takahiro, Seki, and Renard teach The vehicle control system according to claim 3. 
Graney further teaches wherein the processor does not reproduce the operation state of the  predetermined device which was not used by the user while the user was in the vehicle or whose use was stopped while the user was in the vehicle. (para [0050] “yhe power preferences 514 may comprise a user's history or preferences with respect to a power button for the climate control system (e.g. as to whether or not the climate control system is turned on). For example, in certain embodiments, the power preferences 514 may include a most recent power setting for the climate control system (e.g. the last time that the user was occupying a vehicle).”)
Renard teaches the predetermined device being an agent device as discussed in the claim 1 rejection.

Regarding Claim 6, Graney in view of Takahiro, Seki, and Renard teach The vehicle control system according to claim 4. 
Graney further teaches wherein the processor adjusts an operation start timing of the  predetermined device so that the operation state of the  predetermined device is reproduced at a timing when the processor recognizes that the user gets into the vehicle. (Fig 6, label 604, 616 para [0064] “In certain embodiments, the identification of 604 is made when the user enters the vehicle. For example, in certain embodiments, the identification may be made by detecting a key fob, smart phone, or other electronic device (e.g., corresponding to user device 54 of FIG. 2) as the user is approaching the vehicle, or is the user is entering the vehicle, or just after the user has entered the vehicle, and so on.” where the user is detected getting into the vehicle and then settings to the predetermined device(s) are subsequently implemented, para [0075] “The settings are implemented at 616” para [0073] “In various embodiments, the settings of 614 serve as an initial, or starting point, for control of the applicable vehicle system(s). For example, in certain embodiments, with respect to a climate control system, the settings of 614 may comprise initial settings of temperature, fan, recirculation, power, seat warmer, or other climate settings”)
Renard teaches the predetermined device being an agent device as discussed in the claim 1 rejection.

Regarding Claim 9, Graney in view of Takahiro, Seki, and Renard teach The vehicle control system according to claim 1. 
Graney further teaches wherein the processor is configured to acquire information for identifying a user and does not reproduce the operation state of the  predetermined device when a first user to be picked up for which the information has been acquired is different from a second user getting out of the vehicle at a timing when the operation state of the  predetermined has been limited. (para [0027] “In one embodiment, controller 34 is configured to identify a user of the vehicle 10 along with user preferences for the particular user for use in a plurality of vehicles, and for implementing the user's preferences when the user is operating the vehicle 10.” Where identifying a particular user in the context of the disclosure means different preferences are being used for different users. Where different users would mean a first and second user (two users) is inherent. )
Renard teaches the predetermined device being an agent device as discussed in the claim 1 rejection.

Regarding claim 13, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 14, it recites A computer-readable non-transitory storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Graney teaches A computer-readable non-transitory storage medium storing a program for causing a vehicle control device to perform operations, the operations comprising: (para [0026] “The controller 34 includes at least one processor 44 and a computer-readable storage device or media 46. The processor 44 may be any custom-made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an auxiliary processor among several processors associated with the controller 34, a semiconductor-based microprocessor (in the form of a microchip or chip set), any combination thereof, or generally any device for executing instructions.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                         

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668